 1   Leane K. Capps (pro hac vice)
     Caitlin J. Morgan (pro hac vice)
 2   POLSINELLI PC
     2950 N. Harwood, Suite 2100
 3   Dallas, TX 75201
     Telephone: (214) 397-0030
 4   Facsimile: (214) 397-0033
     Email: lcapps@polsinelli.com
 5   Email: cmorgan@polsinelli.com
     Mit S. Winter (SBN 238515)
 6   Amy D. Fitts (pro hac vice)
     POLSINELLI PC
 7   900 W. 48th Place
     Kansas City, MO 64112
 8   Telephone: (816) 753-1000
     Facsimile: (816) 753-1536
 9   Email: mwinter@polsinelli.com
     Email: afitts@polsinelli.com
10
     Wesley D. Hurst (SBN 127564)
11   POLSINELLI LLP
     2049 Century Park East
12   Suite 2300
     Los Angeles, CA 90067
13   Telephone: (310) 556-1801
     Fax: (310) 556-1802
14   Email: whurst@polsinelli.com
15   Attorneys for Defendants
     THE BIG 12 CONFERENCE, INC. AND
16   CONFERENCE USA, INC.

17                                UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
18   IN RE: NATIONAL COLLEGIATE
     ATHLETIC ASSOCIATION                  MDL Docket No. 4:14-md-02541-CW
19   ATHLETIC GRANT-IN-AID CAP
20   ANTITRUST LITIGATION
     ______________________________ [PROPOSED] ORDER GRANTING DEFENDANTS
21                                         THE BIG 12 CONFERENCE, INC.’S AND
     THIS DOCUMENT RELATES TO:             CONFERENCE USA, INC.’S ADMINISTRATIVE
22   ALL ACTIONS EXCEPT Jenkins v.         MOTION FOR CAITLIN J. MORGAN TO ATTEND
     Nat’l Collegiate Athletic Ass’n, Case DECEMBER 18, 2018 CLOSING ARGUMENTS BY
23
     No. 14-cv-02758-CW                    TELEPHONE
24
                                            Date: December 18, 2018
25                                          Time: 9:30 a.m.
                                            Courtroom: 6, 2nd Floor
26                                          Judge: Hon. Claudia Wilken
27

28      [PROPOSED] ORDER GRANTING DEFENDANTS THE BIG 12 CONFERENCE, INC.’S AND
        CONFERENCE USA, INC.’S ADMINISTRATIVE MOTION FOR CAITLIN J. MORGAN TO ATTEND
        DECEMBER 18, 2018 CLOSING ARGUMENTS BY TELEPHONE
                                        CASE NO. 4:14-MD-02541-CW
 1          This matter is before the Court on Defendants The Big 12 Conference, Inc.’s and

 2   Conference USA, Inc.’s Administrative Motion for Caitlin J. Morgan to attend the December 18,

 3   2018 Closing Arguments By Telephone. After considering the Motion and all other matters

 4   presented, the Court concludes that the Motion should be granted in all respects.

 5          Accordingly, IT IS HEREBY ORDERED THAT Defendants The Big 12 Conference,

 6   Inc.’s and Conference USA, Inc.’s Administrative Motion for Caitlin J. Morgan to attend the

 7   December 18, 2018 Closing Arguments By Telephone is GRANTED.

 8

 9

10

11   Dated: _________________
              12/17/2018                  _____________________________________________
                                          The Honorable Claudia Wilken
12                                        United States District Judge
13                                        United States District Court, Northern District of California

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28      [PROPOSED] ORDER GRANTING DEFENDANTS THE BIG 12 CONFERENCE, INC.’S AND
        CONFERENCE USA, INC.’S ADMINISTRATIVE MOTION FOR CAITLIN J. MORGAN TO ATTEND
        DECEMBER 18, 2018 CLOSING ARGUMENTS BY TELEPHONE
                                         CASE NO. 4:14-MD-02541-CW
